DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 11, 13-14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 106373492) in view of Yang et al. (U.S. 2016/0204094).

Regarding claim 1, Hao discloses a pixel structure (Fig. 7; page 7, para [0044]), comprising:
	a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 below; page 8, para [0047]), each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprising a plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]), wherein
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel region (area comprising the first and second pixel units, see annotated Fig. 7 below) comprise a first sub-pixel (center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]) which is disposed at a center of each pixel region (center blue sub-pixel, see annotated Fig. 7 below); wherein sub-pixels of remaining colors (such as red and green sub-pixels, see annotated Fig. 7 below; page 8, para [0047]) in the plurality of sub-pixels of each pixel region (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel and disposed on both sides of the first sub-pixel (red and blue sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]);
	wherein the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]) of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a blue sub-pixel, and a group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a left side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below), and another group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a right side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below).

Hao discloses wherein the sub-pixel located at a leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a red subpixel (red sub-pixel, Fig. 7; page 8, para [0047]) but does not expressly disclose wherein the sub-pixel located at the leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel.  However, Yang discloses alternative embodiments of a pixel structure (100a, Fig. 5A; page 4, para [0055]; 100c, Fig. 5C; page 4, para [0057]) comprising a group of one green sub-pixel (G, Fig. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a left side of a blue sub-pixel (B, Figs. 5A and 5C) and a group of one green sub-pixel (G, Figs. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a right side of the blue sub-pixel (B, Figs. 5A and 5C), wherein the sub-pixel located at a leftmost position of the pixel region can be a red sub-pixel (R, Fig. 5A) or a green sub-pixel (G, Fig. 5C) in order to provide a display that has good transmittance and clarity (page 1, para [0008] page 4, para [0054]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel structure (Hao: Fig. 7) such that the sub-pixel located at the leftmost position of the pixel region (Hao: combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel (Hao: green sub-pixel, Fig. 7) instead of a red sub-pixel (Hao: red sub-pixel, Fig. 7) by swapping the red sub-pixel in the leftmost position with the green sub-pixel in order to obtain the benefits of an equivalent alternative configuration of a pixel structure (Yang: leftmost R sub-pixel, Fig. 5A; leftmost G sub-pixel, Fig. 5C; page 4, para [0054]) that has good transmittance and clarity as taught by Yang (page 1, para [0008] page 4, para [0054]).
 
Annotated Fig. 7 of Hao


    PNG
    media_image1.png
    704
    728
    media_image1.png
    Greyscale


Regarding claim 3, Hao as modified by Yang discloses a pixel structure with all the limitations above and further discloses wherein the plurality of sub-pixels (Hao: red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (Hao: combination of: first and second pixel units, Fig. 7) are arranged, in ascending order of wavelength after light transmission in a same direction by using the first sub-pixel as a center (Hao: such as from left to right starting from the center blue sub-pixel to the red sub-pixel and from the red sub-pixel to the green sub-pixel on the far right, see annotated Fig. 7 above).

Regarding claim 4, Hao as modified by Yang discloses a pixel structure with all the limitations above and further discloses wherein the plurality of sub-pixels (Hao: red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (Hao: combination of: first and second pixel units, Fig. 7) are symmetrically arranged from inside to outside in ascending order of wavelength after light transmission (such as from center to left: blue sub-pixel to the adjacent red sub-pixel; from center to right: blue sub-pixel to green sub-pixel, Fig. 7 above; page 8, para [0047]).

Regarding claim 11, Hao discloses a display panel (page 2, para [0011]; page 4, para [0023]), comprising:
	a first substrate (TFT substrate; page 2, para [0006]) having a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]), each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprising a plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
	a second substrate (color filter substrate; page 2, para [0006]) arranged opposite to the first substrate (TFT substrate; page 2, para [0006]); and
	a color filter layer (color filter layer of color filter substrate; page 2, para [0006]) comprising a plurality of color resist layers (since color resist layers form the color filter layer; page 2, para [0006]) and formed on one of the first substrate and the second substrate, such as the second substrate (color filter substrate; page 2, para [0006]), wherein the plurality of color resist layers are arranged corresponding to positions and colors of the plurality of pixel regions (color resist layers arranged corresponding to positions and colors of the plurality of pixel regions, see annotated Fig. 7 above; page 8, para [0047]), wherein
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel region (area comprising the first and second pixel units, see annotated Fig. 7 above) comprise a first sub-pixel (center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]), which is disposed at a center of each pixel region (center blue sub-pixel is at center of pixel area comprising the first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]); wherein sub-pixels of remaining colors (such as red and green sub-pixels, see annotated Fig. 7 above; page 8, para [0047]) in the plurality of sub-pixels of each pixel region (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel, and disposed on both sides of the first sub-pixel (red and green sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
wherein the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]) of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a blue sub-pixel, and a group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a left side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below), and another group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a right side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below).

Hao discloses wherein the sub-pixel located at a leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a red subpixel (red sub-pixel, Fig. 7; page 8, para [0047]) but does not expressly disclose wherein the sub-pixel located at the leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel.  However, Yang discloses alternative embodiments of a pixel structure (100a, Fig. 5A; page 4, para [0055]; 100c, Fig. 5C; page 4, para [0057]) comprising a group of one green sub-pixel (G, Fig. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a left side of a blue sub-pixel (B, Figs. 5A and 5C) and a group of one green sub-pixel (G, Figs. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a right side of the blue sub-pixel (B, Figs. 5A and 5C), wherein the sub-pixel located at a leftmost position of the pixel region can be a red sub-pixel (R, Fig. 5A) or a green sub-pixel (G, Fig. 5C) in order to provide a display that has good transmittance and clarity (page 1, para [0008] page 4, para [0054]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel structure (Hao: Fig. 7) such that the sub-pixel located at the leftmost position of the pixel region (Hao: combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel (Hao: green sub-pixel, Fig. 7) instead of a red sub-pixel (Hao: red sub-pixel, Fig. 7) by swapping the red sub-pixel in the leftmost position with the green sub-pixel in order to obtain the benefits of an equivalent alternative configuration of a pixel structure (Yang: leftmost R sub-pixel, Fig. 5A; leftmost G sub-pixel, Fig. 5C; page 4, para [0054]) that has good transmittance and clarity as taught by Yang (page 1, para [0008] page 4, para [0054]).

Regarding claim 13, Hao as modified by Yang discloses a display panel with all the limitations above and further discloses wherein the plurality of sub-pixels (Hao: red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (Hao: combination of: first and second pixel units, Fig. 7) are arranged, in ascending order of wavelength after light transmission in a same direction by using the first sub-pixel as a center (Hao: such as from left to right starting from the center blue sub-pixel to the red sub-pixel and from the red sub-pixel to the green sub-pixel on the far right, see annotated Fig. 7 above).

Regarding claim 14, Hao as modified by Yang discloses a display panel with all the limitations above and further discloses wherein the plurality of sub-pixels (Hao: red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (Hao: combination of: first and second pixel units, Fig. 7) are symmetrically arranged from inside to outside in ascending order of wavelength after light transmission (such as from center to left: blue sub-pixel to the adjacent red sub-pixel; from center to right: blue sub-pixel to green sub-pixel, Fig. 7 above; page 8, para [0047]).

Regarding claim 20, Hao discloses a display device (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]), comprising:
	a display panel (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]), wherein the display panel comprises:
	a first substrate (TFT substrate; page 2, para [0006]) having a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]), each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprising a plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
	a second substrate (color filter substrate; page 2, para [0006]) arranged opposite to the first substrate (TFT substrate; page 2, para [0006]); and
	a color filter layer (color filter layer of color filter substrate; page 2, para [0006]) comprising a plurality of color resist layers (since color resist layers form the color filter layer; page 2, para [0006]) and formed on one of the first substrate and the second substrate, such as the second substrate (color filter substrate; page 2, para [0006]), wherein the plurality of color resist layers are arranged corresponding to positions and colors of the plurality of pixel regions (color resist layers arranged corresponding to positions and colors of the plurality of pixel regions, see annotated Fig. 7 above; page 8, para [0047]), wherein
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel region (area comprising the first and second pixel units, see annotated Fig. 7 above) comprise a first sub-pixel (center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]), which is disposed at a center of each pixel region (center blue sub-pixel is at center of pixel area comprising the first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]); wherein sub-pixels of remaining colors (such as red and green sub-pixels, see annotated Fig. 7 above; page 8, para [0047]) in the plurality of sub-pixels of each pixel region (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel, and disposed on both sides of the first sub-pixel (red and green sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
	wherein the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]) of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a blue sub-pixel, and a group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a left side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below), and another group of one green sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and one red sub-pixel (red sub-pixel, Fig. 7; page 8, para [0047]) is disposed on a right side of the blue sub-pixel (center blue sub-pixel, see annotated Fig. 7 below).

Hao does not expressly disclose that the display device (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) comprises a controller and that the display panel (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) is controlled by the controller to display a picture.  However, Hao discloses a driving circuit (Fig. 8; page 8, para [0047]) for driving the pixel regions (combination of: first and second pixel units, see annotated Fig. 7) of the display panel to display an image.  Furthermore, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a display device comprises a controller that can control a display panel of the display device to display a picture is now being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display device (Hao: Figs. 6-7; page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) of Hao with a controller that can control the display panel (Hao: Figs. 6-7; page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) in order to obtain the benefits of being able to drive the pixel regions of the display panel to display a picture as evidenced by Hao and as is well known in the art.

Hao discloses wherein the sub-pixel located at a leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a red subpixel (red sub-pixel, Fig. 7; page 8, para [0047]) but does not expressly disclose wherein the sub-pixel located at the leftmost position of the pixel region (combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel.  However, Yang discloses alternative embodiments of a pixel structure (100a, Fig. 5A; page 4, para [0055]; 100c, Fig. 5C; page 4, para [0057]) comprising a group of one green sub-pixel (G, Fig. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a left side of a blue sub-pixel (B, Figs. 5A and 5C) and a group of one green sub-pixel (G, Figs. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a right side of the blue sub-pixel (B, Figs. 5A and 5C), wherein the sub-pixel located at a leftmost position of the pixel region can be a red sub-pixel (R, Fig. 5A) or a green sub-pixel (G, Fig. 5C) in order to provide a display that has good transmittance and clarity (page 1, para [0008] page 4, para [0054]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel structure (Hao: Fig. 7) such that the sub-pixel located at the leftmost position of the pixel region (Hao: combination of: first and second pixel units, see annotated Fig. 7 below) is a green sub-pixel (Hao: green sub-pixel, Fig. 7) instead of a red sub-pixel (Hao: red sub-pixel, Fig. 7) by swapping the red sub-pixel in the leftmost position with the green sub-pixel in order to obtain the benefits of an equivalent alternative configuration of a pixel structure (Yang: leftmost R sub-pixel, Fig. 5A; leftmost G sub-pixel, Fig. 5C; page 4, para [0054]) that has good transmittance and clarity as taught by Yang (page 1, para [0008] page 4, para [0054]).

Regarding claim 21, Hao as modified by Yang discloses a pixel structure with all the limitations of claim 1 above and further discloses wherein a right-most sub-pixel (Hao: right most sub-pixel, Fig. 7) of each pixel area (Hao: combination of: first and second pixel units, see annotated Fig. 7 above) is a red sub-pixel (Hao: right-most sub-pixel is a red sub-pixel, see annotated Fig. 7 above).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 106373492) and Yang et al. (U.S. 2016/0204094) as applied to claims 1 and 11, respectively above, and further in view of Credelle et al. (U.S. 2007/0064020).

Regarding claim 8, Hao as modified by Yang discloses a pixel structure with all the limitations of claim 1 above but does not expressly disclose wherein in each of the plurality of pixel regions (Hao: combination of: first and second pixel units, see annotated Fig. 7 above), the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) all have equal regions with each other.  However, Credelle discloses a pixel structure (Fig. 1; page 2, para [0035]) comprising red, green, and blue sub-pixels (104, 106, and 102, Fig. 1; page 2, para [0036]) wherein the blue sub-pixel (102, Fig. 1) can be configured to be narrower than either the red or green sub-pixels (104 and 106, Fig. 1; page 3, para [0037]) or have an equal area as the red and green sub-pixels so that the red, green, and blue sub-pixels all have the same area (page 3, para [0037]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) of Hao as modified by Yang to all have equal regions with each other in order to obtain the benefits of providing a pixel structure that has an improved white color point as taught by Credelle (page 3, para [0037]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the respective areas of the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) of Hao as modified by Yang to all have equal regions with each other in order to obtain the benefits of simplifying the manufacturing process by forming the first, second, and third sub-pixels to have the same area.

Regarding claim 18, Hao as modified by Yang discloses a display panel with all the limitations of claim 11 above but does not expressly disclose wherein in each of the plurality of pixel regions (Hao: combination of: first and second pixel units, see annotated Fig. 7 above), the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) all have equal regions with each other.  However, Credelle discloses a pixel structure (Fig. 1; page 2, para [0035]) comprising red, green, and blue sub-pixels (104, 106, and 102, Fig. 1; page 2, para [0036]) wherein the blue sub-pixel (102, Fig. 1) can be configured to be narrower than either the red or green sub-pixels (104 and 106, Fig. 1; page 3, para [0037]) or have an equal area as the red and green sub-pixels so that the red, green, and blue sub-pixels all have the same area (page 3, para [0037]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) of Hao as modified by Yang to all have equal regions with each other in order to obtain the benefits of providing a pixel structure that has an improved white color point as taught by Credelle (page 3, para [0037]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the respective areas of the blue sub-pixel (Hao: center blue sub-pixel, Fig. 7), the two red sub-pixels (Hao: red sub-pixels, Fig. 7), and the two green sub-pixels (Hao: green sub-pixels, Fig. 7) of Hao as modified by Yang to all have equal regions with each other in order to obtain the benefits of simplifying the manufacturing process by forming the first, second, and third sub-pixels to have the same area.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art as presently searched does not disclose the pixel structure of claim 22 (having all the combination of features including wherein the sub-pixel located at a rightmost position of the pixel region is a green sub-pixel; wherein the two red sub-pixels have equal areas, and the two green sub-pixels have equal areas, wherein the blue sub-pixel has a greater area than the two green sub-pixels, and the red second sub-pixels each have a greater area than the blue sub-pixel) and the pixel structure of claim 23 (having all the combination of features including wherein the sub-pixel located at a right-most sub-pixel of the pixel region is also a green sub-pixel; wherein the red second sub-pixels have equal areas, and the two green sub-pixels have equal areas, wherein the blue sub-pixel has an equal area with the two red sub-pixels, and the area of the blue sub-pixel is greater than that of the two green sub-pixels).

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.

Regarding claims 1, 11, and 20, Applicant argues that the previously cited prior art reference of Hao fails to show or suggest that the left-most sub-pixel of the pixel region is a green sub-pixel.  However, Examiner notes that Hao in view of the newly cited prior art reference of Yang et al. (U.S. 2016/0204094) discloses all the recited limitations as presented in the new grounds of rejection above.  In particular, Yang discloses alternative embodiments of a pixel structure (100a, Fig. 5A; page 4, para [0055]; 100c, Fig. 5C; page 4, para [0057]) comprising a group of one green sub-pixel (G, Fig. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a left side of a blue sub-pixel (B, Figs. 5A and 5C) and a group of one green sub-pixel (G, Figs. 5A and 5C) and one red sub-pixel (R, Figs. 5A and 5C) disposed on a right side of the blue sub-pixel (B, Figs. 5A and 5C), wherein the sub-pixel located at a leftmost position of the pixel region can be a red sub-pixel (R, Fig. 5A) or a green sub-pixel (G, Fig. 5C) in order to provide a display that has good transmittance and clarity (page 1, para [0008] page 4, para [0054]).

Regarding claims 8 and 18, Applicant argues that Hao teaches at para [0040] that the red sub-pixel and the green sub-pixel have equal areas, and their respective area is 1.25 times the area of the blue sub-pixel.  Applicant argues that the person having ordinary skill in the art would not have been motivated to modify Hao to have the areas of the sub-pixels be the same because such modification would contradict the original intended purpose of Hao.  However, Examiner disagrees with Applicant’s arguments and notes that Hao does not explicitly teach away from modifying the pixel structure in view of the teaching of the cited prior art reference of Credelle et al. (U.S. 2007/0064020).  Examiner notes that although Hao discloses a preferred embodiment of the invention wherein the red sub-pixel and the green sub-pixel have equal areas, and their respective area is 1.25 times the area of the blue sub-pixel (Hao: page 7, para [0045]), Hao nevertheless does not require that the area relationships between the red sub-pixel, green sub-pixel, and blue sub-pixel be configured strictly according to the preferred embodiment.  Hao does not explicitly teach away from modifying the area relationships between the red sub-pixel, green sub-pixel, and blue sub-pixel.  Rather, Hao merely suggests a preferred embodiment of the invention, which does not constitute an explicit teaching away from making the modification as taught by Credelle.  One of ordinary skill in the art before the time of the effective filing of the claimed invention would not interpret the preferred embodiment of the area relationships of the red, green, and blue sub-pixels of the invention of Hao as an explicit teaching away from making a modification to the area relationships of the red, green, and blue sub-pixels in view of Credelle.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to recognize that modifying the pixel structure of Hao in accordance with the teaching of Credelle to configure the red, green, and blue sub-pixels to all have equal areas would have the added benefit of providing a pixel structure that has an improved white color point as taught by Credelle (page 3, para [0037]).  Thus, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871